DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the waste heat recovering unit of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 28 is objected to because of the following informalities:  The word “of” at line 2 should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a waste heat recovering unit” in claim 33 and “a distillation apparatus to produce distilled water” in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 33 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the specification fails to provide any corresponding structure for the “waste heat recovering unit” in claim 33, or the “distillation apparatus” in claim 49.  Thus, “waste heat recovering unit” and the “distillation apparatus” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The claim limitation “a waste heat recovering unit” in claim 33 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The subject disclosure is devoid of any structure that performs the function of recovering heat.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 34 recites in part “a diesel engine” at line 7  However, diesel engine were previously mentioned at lines 4 and 5.  It is unclear of the diesel engine of line 7 is the same as the previously referenced diesel engine.
Claim 48 recites “a turbine” at line 2. Claim 48 depends from claim 34, which recites “the exhaust turbine(s)” at line 4. It is unclear if the turbine of claim 48 is one of the exhaust turbines of claim 34, or if a separate turbine is being introduced.
The claim limitation “distillation apparatus to produce distilled water” in claim 49 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The subject disclosure is devoid of any structure that performs the function of distilling water.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 – 29, 33 – 36, 39, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent No. 6,347,511 B1) in view of Kalyanaraman et al. (U.S. Patent Application Publication No. US 2008/0053073 A1).

    PNG
    media_image1.png
    601
    866
    media_image1.png
    Greyscale

Regarding claim 25, Haines discloses a selective catalytic reduction system applying diesel oil as reductant for converting nitrogen oxides in diesel engine exhaust, through a NO reduction process by a catalyst, into diatomic nitrogen and water in a diesel engine, wherein the selective catalytic reduction system is configured to be installed and used in a two-stroke diesel engine or a four-stroke diesel engine for marine purposes, wherein the selective catalytic reduction system comprises: an oil injection system (42) (Figure 1; column 4, lines 19 – 25); a reactor (28) (Figure 1; column 3, lines 39 – 40); a number of selective catalytic reduction catalysts (34) provided in separated layers (36) in a first section (first section), at least one additional section (second section) comprising a number of selective catalytic reduction catalysts (34) in separated layers (36), wherein the at least one additional section (second section) is provided in a non-zero distance from the first section (first section), wherein the reactor (28) is configured to house the sections in order to facilitate the NO reduction process (Figure 1; column 3, line 66 – column 4, line 55), wherein the distance between respective layers increases the gas 
Haines discloses the claimed invention except for wherein a respective distance between respective layers is selected to ensure that a minimum average residence time for the exhaust is provided between each layer, wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.025 seconds.
Kalyanaraman is directed to an SCR system.  Kalyanaraman specifically discloses an SCR system wherein a respective distance (L) between layers (20, 22) is selected to ensure that a minimum average residence time for the exhaust is provided between each layer (20, 22) (Figure 2; paragraph [0064]).  Kalyanaraman discloses that the distance between layers is a result effective variable for providing a residence time for the exhaust, which can improve NOx reduction, as performance increases with residence time (paragraph [0064]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein a respective distance between respective layers is selected to ensure that a minimum average residence time for the exhaust is provided between each layer as taught by Kalyanaraman, as the references and the claimed invention are directed to SCR systems.  As disclosed by Kalyanaraman, it is well known for the distance between layers to be selected to ensure that a minimum average residence time for the exhaust is provided between each layer (paragraph [0064]).  Further, as noted above, Haines discloses that the distance between respective layers increases the gas turbulence entering the layer, thereby increasing the NOx conversion efficiency of the layer (column 4, lines 3 – 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein a respective distance between respective layers is selected to ensure that a minimum average residence time for the exhaust 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.025 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Haines in view of Kalyanaraman discloses the claimed invention except for wherein the minimum average residence time is no smaller than 0.025 seconds.  Further, Kalyanaraman discloses wherein a respective distance (L) between layers (20, 22) is selected to ensure that a minimum average residence time for the exhaust is provided between each layer (20, 22) (Figure 2; paragraph [0064]), and as such, discloses that the distance between layers is a result effective variable for providing a residence time for the exhaust, which can improve NOx reduction, as performance increases with residence time (paragraph [0064]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide a minimum average residence time for moving a gas molecule from one layer to the next layer no smaller than 0.025 seconds, as such a modification would improve NOx reduction.
Regarding claim 26, Haines discloses the claimed invention except for wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.04 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.04 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Haines in view of Kalyanaraman 
Regarding claim 27, Haines discloses the claimed invention except for wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.135 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.135 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Haines in view of Kalyanaraman discloses the claimed invention except for wherein the minimum average residence time is no smaller than 0.135 seconds.  Further, Kalyanaraman discloses wherein a respective distance (L) between layers (20, 22) is selected to ensure that a minimum average residence time for the exhaust is provided between each layer (20, 22) (Figure 2; paragraph [0064]), and as such, discloses that the distance between layers is a result effective variable for providing a residence time for the exhaust, which can improve NOx reduction, as performance increases with residence time (paragraph [0064]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been 
Regarding claim 28, Haines discloses a plate member (heater 30) (Figure 1; column 3, lines 40 – 43).  Haines further discloses that the heater can be located downstream of the injector (42) to burn off hydrocarbons during cold start (column 5, lines 38 – 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines such that the plate (heater 30) is downstream of the second injector (42) to burn hydrocarbons during cold start.  Upon such a modification, the plate (heater 30) would be provided between at least some of adjacent sections.  
Regarding claim 29, Haines further discloses wherein the selective catalytic reduction catalysts are arranged in the layers each having a thickness within the range 40-120 mm (paragraph [0079] discloses an example where the layers have a thickness of 3 inches (76.2 mm)).
Regarding claim 33, Haines further discloses wherein the selective catalytic reduction system comprises a waste heat recovering unit (40) (Figure 1; column 4, lines 1 – 3; column 4, line 56 – column 5, line 4).
Regarding claim 34, Haines discloses a method for nitrogen oxides reduction in diesel engine exhaust, said method comprising providing a selective catalytic reduction system (26) configured for selective catalytic reduction of NOx in an exhaust stream either after a four-stroke diesel engine (12) or between an exhaust receiver and an exhaust turbine on a two-stroke diesel engine (Figure 1; column 3, lines 1 – 4) and configured to apply diesel oil as reductant for converting nitrogen oxides through a NO reduction process into diatomic nitrogen and water in a diesel engine (column 4, lines 17 – 25), providing evaporated diesel oil in a reactor (28) (Figure 1; column 4, lines 17 – 25, through injector 42), carrying out a NOx conversion including a NO reduction followed by a heterogeneous catalyzing process followed by a homogeneous catalyzing process, wherein the selective catalytic reduction system 
Haines discloses the claimed invention except for wherein a respective distance between respective layers is selected to ensure that a minimum average residence time for the exhaust is provided between each layer, wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.025 seconds.
Kalyanaraman is directed to an SCR system.  Kalyanaraman specifically discloses an SCR system wherein a respective distance (L) between layers (20, 22) is selected to ensure that a minimum average residence time for the exhaust is provided between each layer (20, 22) (Figure 2; paragraph [0064]).  Kalyanaraman discloses that the distance between layers is a result effective variable for providing a residence time for the exhaust, which can improve NOx reduction, as performance increases with residence time (paragraph [0064]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein a respective distance between respective layers is selected to ensure that a minimum average residence time for the exhaust is provided between each layer as taught by Kalyanaraman, as the references and the claimed invention are directed to SCR systems.  As disclosed by Kalyanaraman, it is well known for the distance between layers to be selected to ensure that a minimum average residence time for the exhaust is provided between each layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.025 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Haines in view of Kalyanaraman discloses the claimed invention except for wherein the minimum average residence time is no smaller than 0.025 seconds.  Further, Kalyanaraman discloses wherein a respective distance (L) between layers (20, 22) is selected to ensure that a minimum average residence time for the exhaust is provided between each layer (20, 22) (Figure 2; paragraph [0064]), and as such, discloses that the distance between layers is a result effective variable for providing a residence time for the exhaust, which can improve NOx reduction, as performance increases with residence time (paragraph [0064]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide a minimum average residence time for moving a gas molecule from one layer to the next layer no smaller than 0.025 seconds, as such a modification would improve NOx reduction.
 Regarding claim 35, Haines discloses the claimed invention except for wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.04 seconds.

Regarding claim 36, Haines discloses the claimed invention except for wherein the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.135 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the minimum average residence time for moving a gas molecule from one layer to the next layer is no smaller than 0.135 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Haines in view of Kalyanaraman discloses the claimed invention except for wherein the minimum average residence time is no smaller than 0.135 seconds.  Further, Kalyanaraman discloses wherein a respective distance (L) between layers 
Regarding claim 39, Haines further discloses wherein an oxidation catalyst (44) is arranged to oxidise one or more compositions in the exhaust gas (Figure 1; column 5, lines 11 – 14).
Regarding claim 44, Haines further discloses wherein the method further comprises the step of using an oxidation catalyst (44) to oxidise one or more compositions in the exhaust gas (Figure 1; column 5, lines 11 – 14).
Regarding claim 47, Haines further discloses wherein the oxidation catalyst (44) is provided between the selective catalytic reduction catalysts (34) and a particulate filter (column 5, lines 42 – 55).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claim 25 above, and further in view of Bernadini et al. (U.S. Patent Application Publication No. US 2017/0304810 A1).
Regarding claim 30, Haines discloses the claimed invention except for wherein the selective catalytic reduction catalysts are selected from the following: Ce/Cu- ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe-ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5.
Bernadini is directed to an SCR catalyst.  Bernadini specifically discloses wherein the selective catalytic reduction catalysts are selected from the following: Ce/Cu- ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe-
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the selective catalytic reduction catalysts are selected from the following: Ce/Cu- ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe-ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5 as taught by Bernadini, as the references and the claimed invention are directed to SCR systems.  As disclosed by Bernadini, it is well known for selective catalytic reduction catalysts to be selected from the following: Ce/Cu- ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe-ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5.  Further, Haines discloses SCR catalysts, but is silent as to the catalyst composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the selective catalytic reduction catalysts are selected from the following: Ce/Cu- ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe-ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5 as taught by Bernadini, as such a modification is merely the substitution of one known SCR catalyst composition for another SCR catalyst composition, and the results of such a substitution would have been predictable, namely, the reduction of NOx.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claim 25 above, and further in view of Samaras et al. (U.S. Patent Application Publication No. US 2010/0003171 A1).
Regarding claim 31, Haines discloses the claimed invention except for wherein the selective catalytic reduction system comprises a tubular structure extending centrally along a longitudinal axis of the reactor.
Samaras is directed to an exhaust aftertreatment system.  Samaras specifically discloses wherein an exhaust aftertreatment system comprises a tubular structure (10a, 10b) extending centrally along a 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the selective catalytic reduction system comprises a tubular structure extending centrally along a longitudinal axis of the reactor as taught by Samaras, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Samaras, it is well known for exhaust aftertreatment systems to comprise a tubular structure extending centrally along a longitudinal axis of the reactor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the selective catalytic reduction system comprises a tubular structure extending centrally along a longitudinal axis of the reactor as taught by Samaras, as such a modification would provide for improved efficiency of the aftertreatment system.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claim 25 above, and further in view of Schmid et al. (U.S. Patent Application Publication No. US 2017/0036165 A1).
Regarding claim 32, Haines discloses the claimed invention except for wherein the selective catalytic reduction system comprises a diffuser.
Schmid is directed to a selective catalytic reduction system.  Schmid specifically discloses wherein a selective catalytic reduction system (32) comprises a diffuser (34) (Figure 3; paragraphs [0023] and [0029]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the selective catalytic reduction system comprises a diffuser as taught by Schmid, as the references and the claimed invention are directed to .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claim 34 above, and further in view of Yahata et al. (U.S. Patent Application Publication No. US 2016/0084130 A1).
Regarding claim 37, Haines further discloses the step of using the evaporated diesel oil, using the heater 30 to burn hydrocarbons in the exhaust, wherein the heterogeneous NOx conversion causes formation of the radical NH4+, and wherein the radical NH4+ is used for carrying out the homogeneous NOx conversion (column 3, line 37 – column 5, line 55).
Haines discloses the claimed invention except for cracking at least a portion of the evaporated diesel oil.
Yahata is directed to a selective catalytic reduction system.  Yahata specifically discloses cracking at least a portion of the evaporated diesel oil (paragraphs [0023] – [0026], [0034] and [0105]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines to include cracking at least a portion of the evaporated diesel oil as taught by Yahata, as the references and the claimed invention are directed to selective catalytic reduction systems.  As disclosed by Yahata, it is well known to crack at least a portion of the evaporated diesel oil to thermally decompose the fuel into a hydrocarbon compound.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 40 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claims 39 and 44 above respectively, and further in view of Sung et al. (U.S. Patent Application Publication No. US 2015/0165423 A1).
Regarding claim 40, Haines further discloses wherein the selective catalytic reduction system comprises a soot particle filter (column 5, lines 53 – 55).
Haines disclose the claimed invention except for wherein the oxidation catalyst comprises a flow through diesel oxidation catalyst.
Sung is directed to an exhaust aftertreatment system.  Sung specifically discloses wherein an oxidation catalyst comprises a flow through diesel oxidation catalyst (paragraph [0006], [0036] and [0040]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the oxidation catalyst comprises a flow through diesel oxidation catalyst as taught by Sung, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Sung, it is well known for an oxidation catalyst to comprise a flow through diesel oxidation catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the oxidation catalyst comprises a flow through diesel oxidation catalyst as taught by Sung, as such a modification is merely the substitution of one known oxidation catalyst for another oxidation catalyst, and the results of such a substitution would have been predictable, namely, the reduction of HC, CO and NOx.
Regarding claim 46, Haines further discloses wherein the method comprises the step of using a particle filter (column 5, lines 53 – 55).

Sung is directed to an exhaust aftertreatment system.  Sung specifically discloses wherein an oxidation catalyst is a flow through diesel oxidation catalyst (paragraph [0006], [0036] and [0040]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the oxidation catalyst is a flow through diesel oxidation catalyst as taught by Sung, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Sung, it is well known for an oxidation catalyst to be a flow through diesel oxidation catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the oxidation catalyst is a flow through diesel oxidation catalyst as taught by Sung, as such a modification is merely the substitution of one known oxidation catalyst for another oxidation catalyst, and the results of such a substitution would have been predictable, namely, the reduction of HC, CO and NOx.

Claims 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claims 39 and 44 above respectively, and further in view of Wan et al. (U.S. Patent Application Publication No. US 2011/0173950 A1).
Regarding claim 41, Haines discloses the claimed invention except for wherein the oxidation catalyst is a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC.
Wan is directed to an exhaust aftertreatment system.  Wan specifically discloses wherein the oxidation catalyst is a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC (paragraph [0055]).

Regarding claim 45, Haines discloses the claimed invention except for wherein the method comprises the step of using a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC.
Wan is directed to an exhaust aftertreatment system.  Wan specifically discloses wherein the method comprises the step of using a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC (paragraph [0055]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the method comprises the step of using a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC as taught by Wan, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Wan, it is well known for the method to comprise the step of using a wall flow particle filter comprising walls coated with a catalyst configured to oxide at least CO or HC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claims 39 and 44 above respectively, and further in view of Arslanturk et al. (U.S. Patent Application Publication No. US 2016/0326944 A1).
Regarding claim 42, Haines further discloses wherein the oxidation catalyst (44) is provided downstream of the selective catalytic reduction catalysts (34) (Figure 1; column 5, lines 50 – 53).
Haines disclose the claimed invention except for the oxidation catalyst also downstream of a particulate filter.
Arslanturk is directed to an exhaust aftertreatment system.  Arslanturk specifically discloses wherein the oxidation catalyst (56) is provided downstream of the selective catalytic reduction catalysts (55) and a particle filter (52) (Figure 1; paragraph [0024]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the oxidation catalyst also downstream of a particle filter as taught by Arslanturk, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Arslanturk, it is well known for an oxidation catalyst to be downstream of SCR catalysts and a particle filter.  Further, Haines disclose that the exhaust aftertreatment system includes a particle filter (column 5, lines 53 – 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines to move the particle filter such that the oxidation catalyst also downstream of the particle filter as .

Claims 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claims 39 and 44 above respectively, and further in view of Hofer et al. (U.S. Patent Application Publication No. US 2013/0055711 A1).
Regarding claim 43, Haines discloses the clamed invention except for wherein the selective catalytic reduction system comprises or is connected to a generator.
Hofer is directed to an exhaust aftertreatment system.  Doring specifically discloses wherein a selective catalytic reduction system (180) is connected to a generator (164) (Figure 2; paragraphs [0025] and [0028]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the selective catalytic reduction system comprises or is connected to a generator as taught by Hofer, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hofer, it is well known for a selective catalytic reduction system to be connected to a generator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the selective catalytic reduction system comprises or is connected to a generator as taught by Hofer, as such a modification would provide for the generation of electricity from the energy of the exhaust gases.
Regarding claim 48, Haines discloses the clamed invention except for wherein the method comprises the step of using a generator connected to a turbine to produce electrical energy.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the method comprises the step of using a generator connected to a turbine to produce electrical energy as taught by Hofer, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hofer, it is well known for a n engine system including a selective catalytic reduction system to include using a generator connected to a turbine to produce electrical energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the method comprises the step of using a generator connected to a turbine to produce electrical energy as taught by Hofer, as such a modification would provide for the generation of electricity from the energy of the exhaust gases.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Kalyanaraman as applied to claim 44 above, and further in view of Morimitsu et al. (U.S. Patent Application Publication No. US 2020/0182117 A1).
Regarding claim 49, Haines discloses the claimed invention except for wherein the method comprises the step of using a distillation apparatus to produce distilled water, wherein the distillation apparatus is connected to the selective catalytic reduction system.
Morimitsu is directed to an exhaust aftertreatment system.  Morimitsu specifically discloses the step of using a distillation apparatus to produce distilled water, wherein the distillation apparatus is connected to the selective catalytic reduction system (paragraph [0060]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Haines wherein the method comprises the step of using a distillation apparatus to produce distilled water, wherein the distillation apparatus is connected to the selective catalytic reduction system as taught by Morimitsu, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Morimitsu, it is well known for a n engine system including a selective catalytic reduction system to include the step of using a distillation apparatus to produce distilled water, wherein the distillation apparatus is connected to the selective catalytic reduction system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haines wherein the method comprises the step of using a distillation apparatus to produce distilled water, wherein the distillation apparatus is connected to the selective catalytic reduction system as taught by Morimitsu, as such a modification would provide for the clean water.

Response to Arguments
Applicant’s arguments filed September 27, 2021 with respect to the majority of the 112(b) rejections and the 112(d) rejection have been fully considered and are persuasive. 
With regard to the 112(a) and 112(b) rejections relating to the 112(f) invocations of the terms “waste heat recovering unit” and “distillation apparatus”, the applicant alleges that the terms do not invoke 112(f).  Specifically, the applicant alleges that the terms should not be interpreted under 112(f) because the terms do not use “means for” and as such, the rebuttable presumption is that 112(f) does not apply.  Additionally, the applicant alleges that one of ordinary skill in the art would readily recognize the structures associated with distillation and waste heat recovery.
However, for the following reasons, the limitations do invoke 112(f).
A claim limitation invokes 112(f) if it meets the following 3-prong analysis: 1) the claim limitation used the term “means” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function; 2) the term “means” or the generic placeholder is modified by functional language; and 3) the term “means” or the generic placeholder is not modified by sufficient structure for performing the claimed function.
Regarding the first prong, a claim element that does not include the term “means” triggers a rebuttable presumption that 112(f) does not apply.  The presumption may be overcome if the claim limitation uses a generic placeholder.  The claim limitation “waste heat recovering unit” uses the generic placeholder “unit” as a substitute for “means”, and the limitation “distillation apparatus” uses the generic placeholder “apparatus” as a substitute for “means”.  See MPEP 2181(I)A.  Further, although the applicant alleges that the limitations and their accompanying structures would be well understood, and that a person having ordinary skill in the art would readily recognize the structures associated with these terms, the applicant has provided no evidence to support such an allegation.  Further a search of the Internet and Patent Office databases did not produce any evidence that the terms have a sufficiently 
Regarding the second prong, the terms “unit” and “apparatus” are modified by the functional language “waste heat recovering” and “distillation” respectively.  Accordingly, the second prong has been met.
Regarding the third prong, the generic placeholders “unit” and “apparatus” are not preceded by a structural modifier, and are not otherwise modified by sufficient structure for achieving the claimed function.  Accordingly, the third prong is met.
Thus, the limitations “waste heat recovering unit” and “distillation apparatus” invoke 112(f).
With regard to the 112(a) rejections, the applicant alleges that one of ordinary skill in the art reading the specification would not have any question whatsoever about the inventor’s possession of a waste heat recovery unit and a distillation apparatus. 
However, as the subject specification fails to disclose the corresponding structures for the 112(f) limitations, it cannot be confirmed that the inventor was in possession of a waste heat recovery unit and a distillation apparatus.
Accordingly, the 112(a) and 112(b) rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746